DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/20222 has been entered.
 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  please change “to bend about an transversal axis” to - -to bed about a transversal axis- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (FR 3004906).

Sanchez et al. discloses an applicator (10) for cosmetic product comprising a core (11) extending along a main longitudinal extension direction (X), referred to as the main direction, and a plurality of protrusions (12) projecting from the core (11), the core (11) comprising a plurality of flexible zones (13) arranged in succession along the main direction, at which the core (11) is thinned according to a thinning axis (14) substantially orthogonal relative to the main direction (X), so as to form two cavities (13) that are radially opposed relative to the main direction (X), the applicator (10) comprising at least one flexible zone (13) having a thinning axis (14) angularly offset relative to the thinning axis (14) of a flexible zone (13) adjacent thereto and forming together an offset angle, each flexible zone being able to bend about a transversal axis, orthogonal to the main direction and to the thinning axis associated with the flexible zone, two adjacent transversal axes from together the offset angle (page 3, lines 9-10). (see Figures 13-15) Sanches does not disclose the angular offset formed between the thinning axes of the first and second flexible zones is be less than 180 degrees. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the angular offset formed between the thinning axes of the first and second flexible zones be less than degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (Claims 1 and 9). In this instance case having the offset angle less than 180 would allow for more flexible zones in the core creating greater flexibility and more product reservoirs.  Claim 2, the alternation of first flexible zones (13) of which the thinning axes (14) are parallel to one another and of second flexible zones (13) of which the thinning axes (14b) are parallel to one another and angularly offset relative to the thinning axes (14) of the first flexible zones (13) (see Figures 10-13). Claim 3, one flexible zone out of two, along the main direction (X), is a first flexible zone (13) and wherein one flexible zone out of two, along the main direction (X), is a second flexible zone (13) (see Figures 10-15). Claim 4, Sanches discloses the angular offset formed between the thinning axes of the first and second flexible zones is 180 degrees (page 3, lines 9-10). Sanches does not disclose the angular offset formed between the thinning axes of the first and second flexible zones is between 45 and 135 degrees. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the angular offset formed between the thinning axes of the first and second flexible zones be between 45 and 135 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Claim 5, the flexible zones (13) are located on a discrete portion of the main direction of the core (11) (see Figures 10-14). Claim 6, the core (11) comprises, along the main direction (X), a proximal portion (4) extended by a sleeve (4) without protrusions (12), a distal portion (21) opposite the proximal portion (4) along the main direction and a median portion that connects the proximal portion (4) and the distal portion (21); the flexible zones (13) are located in the vicinity of the medial portion of the core (11) (see Figure 3). Claim 7, the cavities (13) of the flexible zones (13) are symmetrical relative to a plane substantially orthogonal to the thinning axis (14) associated with the flexible zone (13) and comprising the main direction (X) (see Figure 13). Claim 8, the core (11) comprises, along the main direction (X), a proximal portion (4) extended by a sleeve (4) without protrusions (12), a distal portion opposite the proximal portion (4) along the main direction and a median portion that connects the proximal portion (4) and the distal portion; the core (11) comprises a free end in the vicinity of the distal portion, the free end having, along the main direction (X), a shape comprising a sloped section so as to limit the caking of cosmetic product on the free end (see Figures 13-14). Claim 9, further discloses a container (2) comprising a body forming a reservoir  intended to contain the cosmetic product (P), and an applicator (10) configured to be displaced with respect to the container between a closed position of the assembly in which the applicator is fastened onto the container and the applicator is housed inside the reservoir, and an open position of the assembly in which the applicator (10) releases the container and the applicator (10) is arranged outside the reservoir, the applicator comprising (see Figure 1).


Response to Arguments


Applicant’s arguments with respect to filed 6/20/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/8/2022